                                                                Case 3:17-cv-05828-CRB Document 63 Filed 03/04/19 Page 1 of 3



                                                          1   DEAN S. KRISTY (CSB NO. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER C. BRETAN (CSB NO. 233475)
                                                              jbretan@fenwick.com
                                                          3   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          4   San Francisco, CA 94104
                                                              Telephone:     (415) 875-2300
                                                          5   Facsimile:     (415) 281-1350
                                                          6   ALISON C. JORDAN (CSB NO. 311081)
                                                              ajordan@fenwick.com
                                                          7   FENWICK & WEST LLP
                                                              801 California Street
                                                          8   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                          9   Facsimile:     (650) 938-5200
                                                         10   Attorneys for Defendants Tesla, Inc.,
                                                              Elon R. Musk, and Deepak Ahuja
                                                         11

                                                         12                                   UNITED STATES DISTRICT COURT
F ENWICK & W ES T LLP




                                                         13                               NORTHERN DISTRICT OF CALIFORNIA
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                                      SAN FRANCISCO DIVISION
                                                         15

                                                         16   GREGORY WOCHOS, Individually and on             Case No.: 3:17-cv-05828-CRB
                                                              Behalf of All Others Similarly Situated,
                                                         17                                                   STIPULATION AND [PROPOSED]
                                                                                 Plaintiff,                   ORDER RESETTING HEARING ON
                                                         18                                                   DEFENDANTS’ MOTION TO DISMISS
                                                                     v.                                       SECOND AMENDED COMPLAINT
                                                         19                                                   TO MARCH 22, 2019

                                                         20   TESLA, INC., ELON R. MUSK, DEEPAK               Judge: The Honorable Charles R. Breyer
                                                              AHUJA, and JASON WHEELER,
                                                         21                                                   Date Action Filed: October 10, 2017
                                                                                 Defendants.
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                               STIP. AND [PROPOSED] ORDER RESETTING                           CASE NO.: 3:17-cv-05828-CRB
                                                               HEARING DATE ON DEFS.’ MTD SAC
                                                                Case 3:17-cv-05828-CRB Document 63 Filed 03/04/19 Page 2 of 3



                                                          1          WHEREAS, this action purports to assert claims under Sections 10(b) and 20(a) of the

                                                          2   Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder against Tesla, Inc. and

                                                          3   two of its individual officers (together, “Defendants”);

                                                          4          WHEREAS, on September 28, 2018, Lead Plaintiff filed the Second Amended Complaint

                                                          5   (Dkt. No. 46);

                                                          6          WHEREAS, on November 20, 2018, Defendants filed their Motion to Dismiss the Second

                                                          7   Amended Complaint (Dkt. No. 49);

                                                          8          WHEREAS, a hearing on Defendants’ Motion to Dismiss was originally scheduled for

                                                          9   March 1, 2019;

                                                         10          WHEREAS, by Clerk’s Notice on February 20, 2019, the hearing on Defendants’ Motion

                                                         11   to Dismiss was vacated and reset for March 8, 2019 (Dkt. No. 60);

                                                         12          WHEREAS, by Clerk’s Notice on March 1, 2019, the hearing on Defendants’ Motion to
F ENWICK & W ES T LLP




                                                              Dismiss was reset for March 15, 2019 (Dkt. No. 61);
                        LAW




                                                         13
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14          WHEREAS, due to a pre-existing scheduling conflict, lead counsel for Defendants is

                                                         15   unavailable on March 15, 2019;

                                                         16          WHEREAS, the parties have met and conferred and agreed that counsel for all parties are

                                                         17   available on March 22, 2019 for a hearing on Defendants’ Motion to Dismiss the Second

                                                         18   Amended Complaint, and respectfully request the Court to continue the March 15, 2019 hearing

                                                         19   date to March 22, 2019 at 10:00 A.M.

                                                         20          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

                                                         21   approval of the Court, that the hearing on Defendants’ Motion to Dismiss the Second Amended

                                                         22   Complaint (Dkt. No. 49) in this action be RESET to March 22, 2019 at 10:00 A.M.

                                                         23   Dated: March 1, 2019                          FENWICK & WEST LLP
                                                         24                                                 By: /s/ Dean S. Kristy_______________________
                                                                                                                   Dean S Kristy, Esq.
                                                         25
                                                                                                               555 California Street, 12th Floor
                                                         26                                                    San Francisco, California 94104
                                                                                                               Telephone: (415) 875-2300
                                                         27                                                    Facsimile:    (415) 281-1350
                                                                                                            Attorneys for Defendants Tesla, Inc.,
                                                         28                                                 Elon R. Musk, and Deepak Ahuja

                                                               STIP. AND [PROPOSED] ORDER RESETTING
                                                               HEARING DATE ON DEFS.’ MTD SAC
                                                                                                               1                     CASE NO.: 3:17-cv-05828-CRB
                                                                 Case 3:17-cv-05828-CRB Document 63 Filed 03/04/19 Page 3 of 3



                                                          1   Dated: March 1, 2019                           THE ROSEN LAW FIRM, P.A.
                                                          2                                                  By: /s/ Jacob A. Goldberg____________________
                                                                                                                     Jacob A. Goldberg, Esq. (Pro hac vice)
                                                          3                                                     101 Greenwood Avenue, Suite 440
                                                          4                                                      Jenkintown, PA 19046
                                                                                                                 Telephone: (215) 600-2817
                                                          5                                                      Facsimile: (212) 202-3827

                                                          6                                                      Laurence M. Rosen, Esq.
                                                                                                                 355 S. Grand Avenue, Suite 2450
                                                          7
                                                                                                                 Los Angeles, California 90071
                                                          8                                                      Telephone: (213) 785-2610
                                                                                                                 Facsimile:   (213) 226-4684
                                                          9
                                                                                                             Attorneys for Lead Plaintiff Kurt Friedman
                                                         10
                                                         11   Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.
                                                         12   Dated: March 1, 2019                           By: /s/ Dean S. Kristy_______________________
F ENWICK & W ES T LLP




                                                                                                                    Dean S. Kristy, Esq.
                        LAW




                                                         13
                                      SAN FRA NCI S CO
                         AT




                                                                                                               ***
                        ATTO RNEY S




                                                         14
                                                                                                      [PROPOSED] ORDER
                                                         15

                                                         16   Upon stipulation of the parties, and good cause appearing, IT IS SO ORDERED.

                                                         17

                                                         18    Dated: March 4, 2019
                                                                                                                               Hon. Charles R. Breyer
                                                         19                                                               United States District Court Judge

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                               STIP. AND [PROPOSED] ORDER RESETTING
                                                               HEARING DATE ON DEFS.’ MTD SAC
                                                                                                                 2                      CASE NO.: 3:17-cv-05828-CRB
